SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:July 2015 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Warren East tostep down from BT Board dated 22 April 2015 Enclosure 2 Total Voting Rights dated 30 April 2015 Enclosure 3 Director/PDMR Shareholding dated 12 May 2015 Enclosure 4 Director/PDMR Shareholding dated 13 May 2015 Enclosure 5 Director/PDMR Shareholding dated 19 May 2015 Enclosure6 Transaction in Own Shares dated 27 May 2015 Enclosure7 Transaction in Own Shares dated 28 May 2015 Enclosure8 Total Voting Rights dated 29 May 2015 Enclosure9 Transaction in Own Shares dated 29 May 2015 Enclosure10 Transaction in Own Shares dated 01 June 2015 Enclosure11 Transaction in Own Shares dated 02 June 2015 Enclosure12 Transaction in Own Shares dated 03 June 2015 Enclosure13 Transaction in Own Shares dated 04 June 2015 Enclosure14 Transaction in Own Shares dated 05 June 2015 Enclosure15 Transaction in Own Shares dated 08 June 2015 Enclosure16 Transaction in Own Shares dated09 June 2015 Enclosure17 Transaction in Own Shares dated10 June 2015 Enclosure18 Transaction in Own Shares dated11 June 2015 Enclosure19 Director/PDMR Shareholding dated 12 June 2015 Enclosure20 Transaction in Own Shares dated12 June 2015 Enclosure21 Transaction in Own Shares dated15 June 2015 Enclosure22 Transaction in Own Shares dated16 June 2015 Enclosure23 Transaction in Own Shares dated17 June 2015 Enclosure24 Transaction in Own Shares dated18 June 2015 Enclosure25 Director/PDMR Shareholding dated 19 June 2015 Enclosure26 Transaction in Own Shares dated19 June 2015 Enclosure27 Transaction in Own Shares dated22 June 2015 Enclosure28 Transaction in Own Shares dated23 June 2015 Enclosure29 Transaction in Own Shares dated24 June 2015 Enclosure30 Transaction in Own Shares dated25 June 2015 Enclosure31 Transaction in Own Shares dated26 June 2015 Enclosure 32 Transaction in Own Shares dated29 June 2015 Enclosure 33
